Citation Nr: 0934504	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-30 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The Veteran had active military service from July 1986 to May 
1990.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran asserts that he has a lower back disability as a 
result of his time in the United States Marine Corps.  He 
indicated in an October 2006 statement that in approximately 
April 1989, while stationed in Hawaii, he and another marine 
were carrying bricks that are used to stop cars, when the 
other marine accidentally dropped his end.  The Veteran 
reported that he felt his back pop, and then the brick fell 
and reportedly fractured his finger.  He reported being 
treated and released by the base dispensary.  Unfortunately, 
searches for the Veteran's service treatment records have 
been unsuccessful; and, as such, his service treatment 
records are largely unavailable.  

The Board has kept this regrettable development in mind, and 
recognizes the heightened obligation to develop additional 
sources of evidence in the absence of service treatment 
records.

The Veteran testified at a hearing before the RO that that he 
had seen several private doctors and chiropractors both 
during service, and in the years following service, but he 
was unable to remember their names.  He also testified that 
he was currently seeing a workman's compensation doctor.  
While the Veteran did not identify the doctor, and it is 
unclear how long this doctor has been treating him, the 
treatment records from this doctor may be of relevance to the 
adjudication of this claim.  As such, efforts should be made 
to obtain them.
Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from 
February 2009 to the present.

2.  Attempt once again to obtain the 
Veteran's service treatment records. 

3.  Contact the Veteran and ask him for 
the name and address of the workman's 
compensation doctor he has been seeing 
and request any available records from 
that doctor.  The Veteran should also be 
asked if he can remember the names and 
addresses of any of the doctors or 
chiropractors that treated him either 
during service, or in the years following 
service, and efforts should be made to 
obtain any records that are identified.   

4.  Once the following development has 
been completed, the RO should review the 
evidence and conduct any additional 
development which logically flows from 
it, to include, if necessary, providing 
the Veteran with a VA examination.  

5.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond to it before returning the 
file to the Board for further appellate 
consideration of the claim.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



